Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Claim Rejections - 35 USC § 112

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 5-7 contain the trademark/trade name Bluetooth (registered trademark).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of Near Field Communication where versions may change with time and, accordingly, the identification/description is indefinite.



	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claims:

Transmitting unit 2, 6, 8, 16, and 18
Receiving unit 2
Detecting unit 7
Providing unit 11
Registering unit 11, 12
Storing unit 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
 “NETWORK I/F 317” FIG. 3
“NETWORK I/F 220” FIG. 2
 “CONTACT DETECTION SENSOR 224” FIG. 2
“OPERATION UNIT I/F 216” FIG. 2
“RAM 413”,  FIG. 4
“HDD 414” FIG. 4;

and dependent claims therefrom performed by the processes in FIGs 9-13.

If the Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii (JP 6134836 B2) Machine Translation “Nishii”.  The claims are rejected as being obvious because the machine translation may not clearly anticipate the Applicant’s claimed invention; but would be obvious to a person having ordinary skill in the art when reading the machine translation.

2. An information processing system (“11” FIG. 1) comprising: a first device ("portable information terminal” [0022] “13" [FIG. 1]) ; and a second device ("image forming apparatus” [0022] “15" [FIG. 1]) ; wherein the first device includes at least one processor ("CPU 41" [0025] [FIG. 2]) and at least a memory ("ROM 43" or “RAM 45” [FIG. 2]) coupled to the at least one processor and having instructions stored thereon (coupling of functional blocks between the CPU and ROM/RAM are shown in FIG. 2), and when executed by the at least one processor, acting as: a first execution unit ("CPU 41" [0025] [FIG. 2]) configured to execute an application ("copy", or “FAX” [0032].  An application on the portable information terminal is to copy or FAX a document); and a transmitting unit ("communication interface" [0022]) configured to transmit, to the second device, first information for handing over a first screen which is a screen of the application and to which a transition occurred by performing an operation on the first device ("information transmitted from the portable information terminal 13 is displayed on the operation panel 51 of the MFP" [0032]); wherein second device includes at least one processor ("CPU" [0035])  and at least a memory ("ROM" OR “RAM” [0035]) coupled to the at least one processor (coupling of functional blocks as shown in FIG. 4") and having instructions stored thereon, and when executed by the at least one processor, acting as: a receiving unit configured to receive the first information ("communication interface 59" [0035] to receive information from the portable terminal) ; and a second execution unit ("CPU" [0035]) configured to execute the application (e.g. of copying or FAXing on the image forming apparatus); wherein, based on execution of communication between the first device and the second device, the transmitting unit transmits the first information to the second device (transmission by "Wi-Fi" [FIG. 1]) , and the second execution unit ("CPU" [0035]) executes the application, with the first screen opened, by using the transmitted first information (The first screen is opened on the portable information terminal “13" and displayed on the operation panel of the MFP “51” as shown in FIG. 3.) .

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


4. The information processing system according to claim 2, wherein the second device is an image processing device that has at least one of a print function or a scan function (The "copy” function is a scan and print function) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


9. The information processing system according to claim 2, wherein the first information is information for handing over the screen of the application to which the transition occurred by performing an operation on the first device (as shown in FIG. 3 (d) for the portable information terminal "13)  and handing over an operation state caused by the operation (shown by the transition from FIG. 3 (d) to FIG. 3 (e)) , and upon transmission of the first information to the second device, the second execution unit opens the first screen (as shown in FIG. 3 (e) displayed on the MFP "51”) , with the operation state held (The display information on the portable information terminal "13" is held in both the portable information terminal “13” and in the MFP “51”) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

17.  The method of claim 17 has been analyzed in view of the method of Nishii in FIGs 5 and 6; [0037]-[0042] and further in view of claim 2.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

18.  The devices of claim 18 have been analyzed in view of the devices of a portable information terminal and an image forming apparatus and further in view of claim 2.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

19.  The method of claim 19 has been analyzed in view of the method of Nishii in FIGs 5 and 6; [0037]-[0042] and further in view of claim 2.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claims 3, 5, 11, 13 , 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii (JP 6134836 B2) “Nishii” in view of Tokiwa (US 2016/0274854 A1) “Tokiwa”.

3. Nishii teaches: The information processing system according to claim 2
Nishii does not explicitly teach where the application is a web application.
However, Tokiwa teaches where the application is a web application ("web server application" [0062]) .
The system of Nishii in which a portable information terminal communicates with an MFP can be modified by Tokiwa to communicate with a server on a network (web) as shown in FIG. 1 of Tokiwa. 
The motivation for the combination is provided by Tokiwa “external server may be provided, which provides a web-based screen to each one of the information processing apparatuses.” [0006].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


5. Nishii teaches: The information processing system according to claim 2
Nishii does not explicitly teach: where the communication is near field communication (NFC) or Bluetooth communication.
However, Tokiwa teaches:  where the communication is near field communication (NFC) or Bluetooth communication (In reference to FIG. 3 communication between the “MOBILE TERMINAL 300” and the “IMAGE PROCESSING APPARATUS 200” “may transmit information indicating the URL to be accessed and the session ID to the mobile terminal 30, according to the near field communication (NFC) or the Bluetooth, or infrared”. [0140]).
The Wi-Fi communication between the portable information terminal and MFP of Nishii can be modified by Tokiwa to use a near field communication.
The motivation for the combination is provided by Tokiwa “ Alternatively, the image processing apparatus 200 may notify the user at the mobile terminal 300 of such information in any other method” [0140]… such as NFC.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

11. Nishii teaches: The information processing system according to claim 2.
Nishii does not explicitly teach a web server;
However, Tokiwa teaches a web server that provides the application ("web server application" [0062] for the copying or FAXing application of Nishii.); wherein the web server ("web content server" [0062]) includes at least one processor ("CPU 101" [FIG. 2A]) and at least a memory ("ROM 102", “RAM 103”, or “HDD 104” [FIG. 2A]) coupled to the at least one processor (coupled via a "system bus" [0049] shown in FIG. 2A) and having instructions stored thereon, and when executed by the at least one processor, acting as; a providing unit configured to provide the screen of the application; and a registering unit configured to register second information in association with the first information, the second information including information indicating the screen of the application to which the transition occurred by performing the operation on the first device; wherein, upon transmission of the first information to the second device, the second execution unit accesses the web server by using the first information, and the providing unit provides the first screen to the first device based on the second information associated with the first information (The limitations in claim 2 taught by Nishii can be included in the web server which registers information over a network as shown in FIGs 1-3 using the methods in FIGs 4-6 of Tokiwa.)
The system of Nishii can be modified to include the web server of Tokiwa.
The motivation for the combination is given by Tokiwa “an external server may be provided, which provides a web-based screen to each one of the information processing apparatuses. The information processing apparatus, installed with a web browser, can then display the web-based screen [0006].  
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

13. The information processing system according to claim 11, wherein the web server transmits the first information to the first device  (The "SERVER 100" in FIG. 1 of Tokiwa transmits information to a “MOBILE TERMINAL 300”) .
The motivation for the combination is given by Tokiwa “an external server may be provided, which provides a web-based screen to each one of the information processing apparatuses. The information processing apparatus, installed with a web browser, can then display the web-based screen [0006].  
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
14. The information processing system according to claim 11, further comprising a management server configured to manage the first information ("SERVER 1/WEB MANAGER 111" [FIG. 3] of Tokiwa) ; wherein the at least one processor and the at least memory further act as; a storing unit ("ROM 102", “RAM 103”, or “HDD 104” [FIG. 2A] of Tokiwa)  configured to store the first information in association with a uniform resource locator (URL) for accessing the web server; wherein, upon the transmission of the first information to the second device, the second execution unit acquires the URL associated with the first information and accesses the web server based on the URL ("a first device ID, a second device ID, and a URL (uniform resource locator) in association with one another." [0066] of Tokiwa.) .
The communication between the web server and the devices in Nishii can be modified by Tokiwa to use a URL to communicate between devices.
The motivation for the combination is provided by Tokiwa “Screens may be shared among a plurality of information processing apparatuses, for example, between a digital multifunctional peripheral (MFP) and a mobile terminal [0005] where “an external server may be provided, which provides a web-based screen to each one of the information processing apparatuses. The information processing apparatus, installed with a web browser, can then display the web-based screen” [0006].  
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
16. Nishii teaches: The information processing system according to claim 2 having wireless communication between the first device and the second device as Wi-Fi.
Nishii does not explicitly teach that the wireless communication is a short-range wireless communication.
However, Tokiwa teaches short-range wireless communication (NFC) or Bluetooth communication [0140] for communication between the “MOBILE TERMINAL 300” and the “IMAGE PROCESSING APPARATUS 200” as shown in FIG. 3. 
The Wi-Fi communication between the portable information terminal and MFP of Nishii can be modified by Tokiwa to use a near field communication.
The motivation for the combination is provided by Tokiwa “ Alternatively, the image processing apparatus 200 may notify the user at the mobile terminal 300 of such information in any other method” [0140]… such as NFC.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishii (JP 6134836 B2) “Nishii” in view Kanai (US 2019/0339916 A1) “Kanai”.
6. Nishii teaches: The information processing system according to claim 2, wherein the transmitting unit transmits the first information to the second device
Nishii does not explicitly teach: where the condition that reception signal intensity of a Bluetooth signal transmitted from the second device is a predetermined level of intensity or higher.
However, Kanai teaches: where the condition that reception signal intensity of a Bluetooth signal transmitted from the second device is a predetermined level of intensity or higher ("measuring radio wave strength of the received one or more advertising packets; and detecting, as the target printer to be paired with the communication terminal in accordance with the Bluetooth specifications, one printer based on the measured radio wave strength." [Claim 3] having at least an adequate signal strength “HAS MFP WITH RECEPTION SIGNAL STRENGTH Near OR GREATER BEEN DETECTED S1003 “YES” [FIG. 10]) .
The communication between the portable information terminal and MFP of Nishii can be modified by Kanai to measure a predetermined level of signal intensity.
The motivation for the combination is provided by Kanai to avoid where a “LOGIN FAILED” due to inadequate signal strength FIG. 5D -6A.
  Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishii (JP 6134836 B2) “Nishii” in view Kanai (US 2019/0339916 A1) “Kanai” and further in view of Kubo (US 2004/0209655 A1) “Kubo”.

7. Nishii and Kanai teach: The information processing system according to claim 6, having at  least one processor of the second device
Nishii and Kanai do not explicitly teach where the at least one processor of the second device comprises a detecting unit configured to detect that the first device is placed on a predetermined position, and in a case where the first device is detected to be placed on the predetermined position, a Bluetooth (registered trademark) packet is transmitted.
However Kubo teaches:  where the at least one processor of the second device comprises a detecting unit configured to detect that the first device is placed on a predetermined position, (“the detector 31 for detecting whether or not the portable terminal unit 1 is set to the holder 30, and the portable terminal unit 1. The detector 31 can consist of a machine-type microswitch, an optical sensor, or a pressure sensor, for example." [0036] where “IS MOBILE PHONE SET TO HOLDER? ST22” [FIG. 3]) and in a case where the first device is detected to be placed on the predetermined position, a Bluetooth (registered trademark) packet is transmitted ("START BLUETOOTH FUNCTION ST23" [FIG. 3].  The Bluetooth function packet is transmitted.) .
 The processor in the second device of Nishii and Kanai can be modified by Kubo to include a sensor to detect the presence of a mobile device and to transmit a Bluetooth packet.
The motivation for the combination is provided by Kubo to avoid an “increase in power consumption of the portable terminal unit” by ensuring close proximity of the mobile device to the second device of Nishii and Kanai.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claims 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii (JP 6134836 B2) “Nishii” in view Kanai (US 2018/0335993 A1) “Kanai”.

8. Nishii teaches: The information processing system according to claim 2, having a transmitting unit
Nishii does not explicitly teach: where the transmitting unit transmits the first information to the second device via wireless local area network (LAN) communication whose connection is established based on connection information acquired from the second device via NFC communication.
However Kanai teaches:   where the transmitting unit transmits the first information to the second device via wireless local area network (LAN) communication whose connection is established based on connection information acquired from the second device via NFC communication (“The wireless LAN interface 142 provides wireless client functions for connecting to an external AP and performing wireless communication, and functions of a software AP” [0054]. “in a case of exchanging data with an external device (e.g., the MFP 101) by Bluetooth ® Low Energy communication, the cooperative application 310 commissions the OS 300 to exchange data with the external device by Bluetooth ® Low Energy communication.” [0044]).
The communication interface of Nishii serving as a transmitting unit can be modified to establish wireless LAN communication via information from Bluetooth ® which is a type of NFC. 
The motivation for the combination is provided by Kanai: The cooperative application 310 can also call up functions provided by the OS as an Application Program Interface (API) or as a framework for applications. The cooperative application 310 can switch APs with which the wireless LAN interface 122 communicates, or control exchange of data by wireless communication conforming to IEEE 802.11, by calling up functions [0045].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


10. Nishii teaches: The information processing system according to claim 2
Nishii does not explicitly teach: wherein the first information is information for calling up an identifier of the operation screen and a setting value that was set on a previous screen before the operation screen.
However, Kanai teaches: wherein the first information is information for calling up an identifier of the operation screen and a setting value that was set on a previous screen before the operation screen (“operation settings of the MFP 101” and an "administrator settings screen" or “authentication functions … settings” [0105]).
The screen of Nishii can be modified by Kanai to display a plurality of screens in sequence (another screen after a previous screen) such as the operation setting screen, administration setting screen, and authentication setting screen.
The motivation for the combination is that the screen on a portable information terminal is relatively small and setting screens can progress from a previous setting screen to a current setting screen to display information to a user in a size that can be easily recognized.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


15. Nishii teaches: The information processing system according to claim 2, wherein the application is an application for causing the second device to perform processing ("copy", or “FAX” processing [0032]);

Nishii does not explicitly teach: where the application provides a plurality of screens including a setting screen for making settings for causing the second device to perform the processing.
However, Kanai teaches: where the application provides a plurality of screens including a setting screen (“operation settings of the MFP 101” and an "administrator settings screen " or “authentication functions … settings” [0105]) for making settings for causing the second device to perform the processing (The settings are to set up the MFP to perform the function of e.g. copying).
The application for the second device to perform the copy or FAX processing in Nishii can be modified by Kanai to provide setting screens available to the MFP.
The motivation for the combination is provided by Kanai. To provide “an arrangement for improving user convenience in a case of logging in from a communication terminal to an external device” [0018].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishii (JP 6134836 B2) “Nishii” in view of Tokiwa (US 2016/0274854 A1) “Tokiwa” and further in view of Kanai (US 2018/0335993 A1) “Kanai”.

12. Nishii and Tokiwa teach: The information processing system according to claim 11, wherein the registering unit registers, in association with the first information, an identifier of an operation screen (identification of a function of "copy", or “FAX” [0032] of Nishii.) 
Nishii and Tokiwa do not explicitly teach: a setting value that was set on a previous screen before the operation screen.
However Kanai teaches: a setting value that was set on a previous screen before the operation screen (“operation settings of the MFP 101” and an "administrator settings screen " or “authentication functions … settings” [0105]).
The registration information for the screen associated with copying in Nishii can be modified by Kanai to display a plurality of screens in sequence (another screen after a previous screen) such as the operation, administration, and authentication setting screens associated with the copying function.
The motivation for the combination is that screen on a portable information terminal is relatively small and setting screens can progress from a previous setting screen to a current setting screen to display information to a user in a size that can be easily recognized.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.







Relevant Prior Art

Nakamura (US 2020/0341711 A1)

Abstract
Provided is an image forming system that accumulates required information and can print the information even if running out battery of a portable terminal. An information selecting part selects browsing information corresponding to a specified condition from information. Browsing information can be printed on an image forming apparatus and is selected from the information, which the user is browsing. This is for browsing if the portable terminal is unusable. An information transmission part transmits browsing information selected by information selecting part to the image forming apparatus. An information accumulation part accumulates the browsing information received from the portable terminal. An image formation part prints the browsing information accumulated by the information accumulation part.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675